Order, entered on November 29, 1962, granting summary judgment to plaintiff, unanimously modified, on the law, to the extent of providing in the first and third decretal paragraphs that plaintiff is entitled to and shall recover for unpaid rent owing and in default up to June, 1962 on the first cause of action; and said order is otherwise affirmed, with $20 costs and disbursements to plaintiff. It is undisputed that the |Uew tenant took possession in June, 1962, and plaintiff is entitled to recover for unpaid rent pursuant to the first cause of action only until that date (Sagamore Corp. v. Willcutt, 120 Conn. 315). Concur — Botein, P. J., Breitel, Valente, Stevens and Steuer, JJ. [37 Mise 2d 145.]